FILE COPY




SIIARON KELLER                                                                                                   ABEL ACOSTA
  PR¡SIDÌNG JUDGE                 CounT oF CRIMTNAL APPEALS                                                           CLER(
                                                                                                                   (5t2)463-r55r
                                        P.O. BOX 12308, CAPITOL STATION
LA}YRINCE MEYERS
TOM PRICE                                     AUSTIN, TEXAS 78711                                               SIÁNSCHILHAB
PAUL \{OM,{CK                                                                                                   GENERAL COUNSEL
CHERYL JOHNSON,                                                                                                   (5 l2) 4ó3,r 600
MIKE KEASLER
BARBAR.A. P. HDRYEY
CATHYCOCHR.AN
ELSA ALCALA.
 JUDGES




                                                     August 20, 2014

   i30th District Court Presiding Judge                         SAMUELAGUILAR
   1700 7th St, Rm 317                                          Coffreld Unit - TDC # 1631736
   Bay City,TX77414-5034                                        2661Fltl2054
                                                                Tennessee Colony, TX 75884

   Re: AGIIILAR, SAMUEL
   CCÀ No. WR-81,758-01                                                                    COA No. 13-10-00273-CR
   Trial Court Case No. 09-253-A

             The cou¡t has issued an opinion on the above referenced cause numbe¡.




  cc: District Attorney Matagorda County (DELIVERED VIA E-MAIL)
  District Clerk Matagorda County (DELIVERED VIA E-MAIL)
  13th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)

                                                                                                  IN
                                                                                                           FILEÞ
                                                                                                       THE 13TH COURf OFAPPEALS
                                                                                                           coRPUS CHRlSll



                                                                                                         AUG   2 0 20t4




                       SurR¡ME CoURT ButLDrNG,20 t   wEsr l4TH STR-EET, RooM 106, AusrrN, TExAs 7g70l
                                          .WEBSITE
                                                     WWW,CCÀ.COURTS,STATE.TX.US
              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                                                                                     IN   lHE
                                                                                                                Ft¡_Et)
                                                                                                                13TH COURTOFAÞPFÀI
                                          NO. WR-81.758-0r                                                      CORPUS CHRISTI
                                                                                                                                     C




                                                                                                            AUG       20   2014
                           EX PARTE SAMUEL AGUILAR, Applicant
                                                                                                   fur;A/^-                 l'?ruJlt^
                                                                                                                            ,éreex   J
                  ON APPLICATION FOR A WRIT OF HABEÄS CORPUS
                  CAUSE NO. O9-253-A IN THE 13OTH DISTRICT COURT
                                 FROM MATAGORDA COUNTY


        Per curiam.

                                             OPINION
        Pursuant to the provisions of Article 11.07 ofthe Texas code of criminal procedure, the

clerk ofthe trial court transmitted to this Court this application for   a   writ ofhabeas   corpus. Ex parte

Young, 418 s.w.2d 824, 826 (Tex.        crim. App. 1967). Applicant was convicted of murder                     and

sentenced to life imprisonment. The Thirteenth Court of Appeals affi¡med his convi ction.            Aguilar

v. State,No. 13-10-00273-CR (Tex.      App.-{orpus Ch¡isti 2011, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because she

failed to timelynotiff him that his conviction had been affirmed and failed to advise him ofhis right

to petition pro se for discretionary review.

       The trial court found that Applicant was not advised     ofhis right to frle a pro se petilion for
                                                                                                 2

discretionary review (PDR).   It recommended that we grant Applicant an out-of-time pDR We

agree. Ex parte ll¡ilson,956 S.W.2d25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of{ime pDR

ofthejudgment ofthe Thi¡teenth court ofAppeals in cause number 13- 10-00273-cR that affirmed

his conviction in cause number 09-253 from the l30th District court of Matagorda counly.

Applicant shall file his PDR with this court within 30 days of the date on which this court's

mandate issues.




Delivered: August 20, 2014
Do not publish